Case 2:11-cv-00974-PSG-JC Document 307 Filed 11/26/19 Page 1 of 75 Page ID #:10953
Case 2:11-cv-00974-PSG-JC Document 307 Filed 11/26/19 Page 2 of 75 Page ID #:10954
Case 2:11-cv-00974-PSG-JC Document 307 Filed 11/26/19 Page 3 of 75 Page ID #:10955
Case 2:11-cv-00974-PSG-JC Document 307 Filed 11/26/19 Page 4 of 75 Page ID #:10956
Case 2:11-cv-00974-PSG-JC Document 307 Filed 11/26/19 Page 5 of 75 Page ID #:10957
Case 2:11-cv-00974-PSG-JC Document 307 Filed 11/26/19 Page 6 of 75 Page ID #:10958
Case 2:11-cv-00974-PSG-JC Document 307 Filed 11/26/19 Page 7 of 75 Page ID #:10959
Case 2:11-cv-00974-PSG-JC Document 307 Filed 11/26/19 Page 8 of 75 Page ID #:10960
Case 2:11-cv-00974-PSG-JC Document 307 Filed 11/26/19 Page 9 of 75 Page ID #:10961
Case 2:11-cv-00974-PSG-JC Document 307 Filed 11/26/19 Page 10 of 75 Page ID
                                #:10962
Case 2:11-cv-00974-PSG-JC Document 307 Filed 11/26/19 Page 11 of 75 Page ID
                                #:10963
Case 2:11-cv-00974-PSG-JC Document 307 Filed 11/26/19 Page 12 of 75 Page ID
                                #:10964
Case 2:11-cv-00974-PSG-JC Document 307 Filed 11/26/19 Page 13 of 75 Page ID
                                #:10965
Case 2:11-cv-00974-PSG-JC Document 307 Filed 11/26/19 Page 14 of 75 Page ID
                                #:10966
Case 2:11-cv-00974-PSG-JC Document 307 Filed 11/26/19 Page 15 of 75 Page ID
                                #:10967
Case 2:11-cv-00974-PSG-JC Document 307 Filed 11/26/19 Page 16 of 75 Page ID
                                #:10968
Case 2:11-cv-00974-PSG-JC Document 307 Filed 11/26/19 Page 17 of 75 Page ID
                                #:10969
Case 2:11-cv-00974-PSG-JC Document 307 Filed 11/26/19 Page 18 of 75 Page ID
                                #:10970
Case 2:11-cv-00974-PSG-JC Document 307 Filed 11/26/19 Page 19 of 75 Page ID
                                #:10971
Case 2:11-cv-00974-PSG-JC Document 307 Filed 11/26/19 Page 20 of 75 Page ID
                                #:10972
Case 2:11-cv-00974-PSG-JC Document 307 Filed 11/26/19 Page 21 of 75 Page ID
                                #:10973
Case 2:11-cv-00974-PSG-JC Document 307 Filed 11/26/19 Page 22 of 75 Page ID
                                #:10974
Case 2:11-cv-00974-PSG-JC Document 307 Filed 11/26/19 Page 23 of 75 Page ID
                                #:10975
Case 2:11-cv-00974-PSG-JC Document 307 Filed 11/26/19 Page 24 of 75 Page ID
                                #:10976
Case 2:11-cv-00974-PSG-JC Document 307 Filed 11/26/19 Page 25 of 75 Page ID
                                #:10977
Case 2:11-cv-00974-PSG-JC Document 307 Filed 11/26/19 Page 26 of 75 Page ID
                                #:10978
Case 2:11-cv-00974-PSG-JC Document 307 Filed 11/26/19 Page 27 of 75 Page ID
                                #:10979
Case 2:11-cv-00974-PSG-JC Document 307 Filed 11/26/19 Page 28 of 75 Page ID
                                #:10980
Case 2:11-cv-00974-PSG-JC Document 307 Filed 11/26/19 Page 29 of 75 Page ID
                                #:10981
Case 2:11-cv-00974-PSG-JC Document 307 Filed 11/26/19 Page 30 of 75 Page ID
                                #:10982
Case 2:11-cv-00974-PSG-JC Document 307 Filed 11/26/19 Page 31 of 75 Page ID
                                #:10983
Case 2:11-cv-00974-PSG-JC Document 307 Filed 11/26/19 Page 32 of 75 Page ID
                                #:10984
Case 2:11-cv-00974-PSG-JC Document 307 Filed 11/26/19 Page 33 of 75 Page ID
                                #:10985
Case 2:11-cv-00974-PSG-JC Document 307 Filed 11/26/19 Page 34 of 75 Page ID
                                #:10986
Case 2:11-cv-00974-PSG-JC Document 307 Filed 11/26/19 Page 35 of 75 Page ID
                                #:10987
Case 2:11-cv-00974-PSG-JC Document 307 Filed 11/26/19 Page 36 of 75 Page ID
                                #:10988
Case 2:11-cv-00974-PSG-JC Document 307 Filed 11/26/19 Page 37 of 75 Page ID
                                #:10989
Case 2:11-cv-00974-PSG-JC Document 307 Filed 11/26/19 Page 38 of 75 Page ID
                                #:10990
Case 2:11-cv-00974-PSG-JC Document 307 Filed 11/26/19 Page 39 of 75 Page ID
                                #:10991
Case 2:11-cv-00974-PSG-JC Document 307 Filed 11/26/19 Page 40 of 75 Page ID
                                #:10992
Case 2:11-cv-00974-PSG-JC Document 307 Filed 11/26/19 Page 41 of 75 Page ID
                                #:10993
Case 2:11-cv-00974-PSG-JC Document 307 Filed 11/26/19 Page 42 of 75 Page ID
                                #:10994
Case 2:11-cv-00974-PSG-JC Document 307 Filed 11/26/19 Page 43 of 75 Page ID
                                #:10995
Case 2:11-cv-00974-PSG-JC Document 307 Filed 11/26/19 Page 44 of 75 Page ID
                                #:10996
Case 2:11-cv-00974-PSG-JC Document 307 Filed 11/26/19 Page 45 of 75 Page ID
                                #:10997
Case 2:11-cv-00974-PSG-JC Document 307 Filed 11/26/19 Page 46 of 75 Page ID
                                #:10998
Case 2:11-cv-00974-PSG-JC Document 307 Filed 11/26/19 Page 47 of 75 Page ID
                                #:10999
Case 2:11-cv-00974-PSG-JC Document 307 Filed 11/26/19 Page 48 of 75 Page ID
                                #:11000
Case 2:11-cv-00974-PSG-JC Document 307 Filed 11/26/19 Page 49 of 75 Page ID
                                #:11001
Case 2:11-cv-00974-PSG-JC Document 307 Filed 11/26/19 Page 50 of 75 Page ID
                                #:11002
Case 2:11-cv-00974-PSG-JC Document 307 Filed 11/26/19 Page 51 of 75 Page ID
                                #:11003
Case 2:11-cv-00974-PSG-JC Document 307 Filed 11/26/19 Page 52 of 75 Page ID
                                #:11004
Case 2:11-cv-00974-PSG-JC Document 307 Filed 11/26/19 Page 53 of 75 Page ID
                                #:11005
Case 2:11-cv-00974-PSG-JC Document 307 Filed 11/26/19 Page 54 of 75 Page ID
                                #:11006
Case 2:11-cv-00974-PSG-JC Document 307 Filed 11/26/19 Page 55 of 75 Page ID
                                #:11007
Case 2:11-cv-00974-PSG-JC Document 307 Filed 11/26/19 Page 56 of 75 Page ID
                                #:11008
Case 2:11-cv-00974-PSG-JC Document 307 Filed 11/26/19 Page 57 of 75 Page ID
                                #:11009
Case 2:11-cv-00974-PSG-JC Document 307 Filed 11/26/19 Page 58 of 75 Page ID
                                #:11010
Case 2:11-cv-00974-PSG-JC Document 307 Filed 11/26/19 Page 59 of 75 Page ID
                                #:11011
Case 2:11-cv-00974-PSG-JC Document 307 Filed 11/26/19 Page 60 of 75 Page ID
                                #:11012
Case 2:11-cv-00974-PSG-JC Document 307 Filed 11/26/19 Page 61 of 75 Page ID
                                #:11013
Case 2:11-cv-00974-PSG-JC Document 307 Filed 11/26/19 Page 62 of 75 Page ID
                                #:11014
Case 2:11-cv-00974-PSG-JC Document 307 Filed 11/26/19 Page 63 of 75 Page ID
                                #:11015
Case 2:11-cv-00974-PSG-JC Document 307 Filed 11/26/19 Page 64 of 75 Page ID
                                #:11016
Case 2:11-cv-00974-PSG-JC Document 307 Filed 11/26/19 Page 65 of 75 Page ID
                                #:11017
Case 2:11-cv-00974-PSG-JC Document 307 Filed 11/26/19 Page 66 of 75 Page ID
                                #:11018
Case 2:11-cv-00974-PSG-JC Document 307 Filed 11/26/19 Page 67 of 75 Page ID
                                #:11019
Case 2:11-cv-00974-PSG-JC Document 307 Filed 11/26/19 Page 68 of 75 Page ID
                                #:11020
Case 2:11-cv-00974-PSG-JC Document 307 Filed 11/26/19 Page 69 of 75 Page ID
                                #:11021
Case 2:11-cv-00974-PSG-JC Document 307 Filed 11/26/19 Page 70 of 75 Page ID
                                #:11022
Case 2:11-cv-00974-PSG-JC Document 307 Filed 11/26/19 Page 71 of 75 Page ID
                                #:11023
Case 2:11-cv-00974-PSG-JC Document 307 Filed 11/26/19 Page 72 of 75 Page ID
                                #:11024
Case 2:11-cv-00974-PSG-JC Document 307 Filed 11/26/19 Page 73 of 75 Page ID
                                #:11025
Case 2:11-cv-00974-PSG-JC Document 307 Filed 11/26/19 Page 74 of 75 Page ID
                                #:11026
Case 2:11-cv-00974-PSG-JC Document 307 Filed 11/26/19 Page 75 of 75 Page ID
                                #:11027
